Citation Nr: 1313036	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  07-00 842	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Weather new and material evidence has been received to reopen a claim of entitlement to service connection for leg cramps.

3.  Weather new and material evidence has been received to reopen a claim of entitlement to service connection for fallen arches.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the appeal was subsequently transferred to the RO in St. Petersburg, Florida.

The Board remanded the current issues on appeal in July 2012 so that the Veteran could be scheduled for a videoconference hearing.  A videoconference hearing, to be held at the RO in St. Petersburg, Florida, was scheduled for April 2013.  The Veteran died prior to the date of the hearing.  


FINDINGS OF FACT

1.  The Veteran, who is the appellant in this case, served on active duty from May 1960 to November 1960 and from January 1962 to March 1962.

2.  On April 1, 2013, the Board was notified by the Department of Veterans Affairs Regional Office, St. Petersburg, Florida, that the appellant died in January 2013.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  





(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


